Order entered December 20, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-01473-CV

          IN THE ESTATE OF FRANCES ANDERTON BUCHANAN, DECEASED

                     On Appeal from the County Court at Law No. 2
                                  Hunt County, Texas
                            Trial Court Cause No. 17188

                                         ORDER
      Before the Court is appellant’s motion to transfer to this cause the filing fee he paid in

appellate cause number 05-19-1311-CV, which he has moved to dismiss.           We DENY the

motion.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE